Citation Nr: 1532138	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-28 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1967 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board remanded this matter for additional development and VA examinations in June 2011 and January 2013.  The claim is now properly returned to the Board for appellate consideration.

The issue of service connection has been raised by the record in the July 2006 claim for service connection, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that it referred this issue to the RO for adjudication in the January 2013 remand, but no the matter has not yet been adjudication.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran to substantiate his claim by obtaining an addendum medical opinion. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

Pursuant to the Board's January 2013 remand, VA afforded the Veteran another examination for his claim of service connection for erectile dysfunction in September 2014.  Indicating a review of the claims file and an in-person examination with the Veteran, the examiner confirmed the diagnosis of erectile dysfunction with an onset date in 2000.  He described the disability history of erectile dysfunction beginning in 2000 and the Veteran's diagnosis of diabetes in 2006.  The examiner opined that the etiology of erectile dysfunction was vascular.  Regarding the requested opinions, the examiner noted the earlier onset date of erectile dysfunction as his rationale for concluding that diabetes mellitus did not cause erectile dysfunction.  Next, the examiner noted that the Veteran began taking Viagra in 2000, and 6 years later, the Viagra did not work.  The examiner explained that this was a normal progression for erectile dysfunction.  For those reasons, the examiner opined that the diabetes mellitus, that was diagnosed 6 years after erectile dysfunction, did not have any effect on the progression of the erectile dysfunction.  

Unfortunately, this examination is inadequate for adjudication purposes.  First, in the June 2011 remand, the Board instructed the VA examiner who conducted the July 2011 examination to provide an opinion regarding the Veteran's claim of entitlement to service connection for erectile dysfunction that accounted for a September 2003 private treatment record that documented elevated triglycerides, suggestive of a diabetic tendency.  The June 2011 remand also directed the examiner to account for the Veteran's credible report that his erectile dysfunction had gotten better shortly after beginning his hypertension medication and worsened with the onset of diabetes in 2006.  None of these directives were complied with in the July 2011 or September 2014 examinations.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  Additionally, the evidence of record suggests that the Veteran's erectile dysfunction had onset in 1997, not 2000.  Therefore, an addendum opinion is necessary to address the issues raised in this remand.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the same examiner who conducted the September 2014 examination, if possible, to review the claims folder and provide an addendum opinion that fully addresses the questions below.  If the examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The examiner should state on the examination report that review of the claims folder/electronic record, as well as the body of this remand, was accomplished.  The examiner should accomplish the following:  

(a)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused erectile dysfunction.

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus aggravated (permanently worsened beyond the natural progression) erectile dysfunction.

In rendering an opinion, the examiner is asked to account for a September 2003 private treatment record that showed elevated levels of triglycerides that were suggestive of a diabetic tendency.  

The examiner should also specifically discuss the Veteran's competent and credible claim that his erectile dysfunction improved once he adjusted to his blood pressure medications but returned once he was diagnosed with diabetes mellitus.  

A complete rationale should be given for all opinions expressed.  

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






